Citation Nr: 1537704	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-07 742	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an initial compensable rating for right lower extremity (LE) saphenous nerve neuralgia.

2.  Entitlement to an effective date earlier than December 10, 2004 for entitlement to service connection for right lower extremity saphenous nerve neuralgia.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50-percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for obstructive sleep apnea (OSA), including as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  A June 2010 rating decision granted service connection for right LE saphenous nerve neuralgia with an initial noncompensable rating, effective in December 2004; an August 2010 rating decision continued a 50-percent rating for PTSD and denied a TDIU; and a November 2012 rating decision-in pertinent part, denied service connection for OSA.  The Veteran perfected separate appeals of those determinations.

An October 2011 rating decision granted service connection for hypertension and chloracne, both with initial noncompensable ratings, effective in January 2010.  The Veteran submitted a notice of disagreement with regard to the initial ratings.  A Statement of the Case (SOC) was issued in June 2013.  The Veteran did not perfect the appeal by submitting a substantive appeal, and these issues were not certified to the Board.  Hence, they will not be addressed by the Board in the decision below.  See 38 C.F.R. § 38 C.F.R. § 20.200 (2015).

In April 2012, the Veteran requested a Board hearing at the Board's Offices.   In a February 2015 letter, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702(e) (2015).

The issues of and, entitlement to individual unemployability for the period prior to February 6, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA initially received the Veteran's application to reopen his claim of entitlement to service connection for right LE saphenous nerve on December 10, 2004.

2.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.

4.  The Veteran's PTSD has precluded substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 10, 2004 for grant of service connection for right LE saphenous nerve are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.159, 3.400 (2015).

2.  The requirements for a rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The requirements for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.340, 4.1, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the right LE saphenous nerve, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, further VCAA notice is not required.  

As concerns the PTSD increased rating claim, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in a February 2010 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has asserted any error or specific prejudice due to any error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Hence, the VCAA notice requirements were met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient and private treatment records, and the records related to the grant of disability benefits by the Social Security Administration are in the claims file.  Throughout the processing and development of the Veteran's claim, he asserted that he was treated in the 1970s at the VA medical facility in Loma Linda, CA.  In response to an inquiry from the RO, that facility reported that a search of all files, including the files for archived records, revealed no records related to the Veteran for the 1970s.  This response show that it is reasonably certain that further efforts would be futile.  The RO entered a formal finding of the unavailability of the records.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  For claims where an allowance occurs after a final disallowance, the effective date is the date on which the claim to reopen is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

The Veteran asserts that he is entitled to an effective date in 1975, because he continuously pursued his claim after he separated from active service.  He also asserts that, at a minimum, the effective date should be in 1995 or 1997, as VA did not respond to an application to reopen.

In January 1975, VA received the Veteran's claim for service connection for a leg injury with ruptured blood vessels.  In a March 1975 rating decision, the RO denied entitlement to service connection for residuals of a right leg injury.  An April 1975 RO letter informed the Veteran of the decision and of his right to appeal.  He did not submit a notice of disagreement or additional evidence within one year of the notice.  Hence, the March 1975 rating decision became final.  See 38 U.S.C.A. § 7105(c) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 3.156(b).  

In August 1979, the Veteran applied to reopen the claim.  In letters dated in November 1979, the RO asked for additional evidence.  In the first letter it told the Veteran that he needed to submit evidence that a current right leg disability was related to a condition for which he was treated in service.  He was advised that if he did not submit such evidence within 30 days, the claim would be disallowed.  The Veteran did not respond.  Later in November 1979, he was advised to submit a statement from his personal physician regarding the claim.  He was told that if he did not provide the evidence within one year, benefits could not be paid prior to the receipt of a new claim.

The Veteran did not respond to either letter within a year of the letters.  Where evidence requested in connection with an original claim or to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, of dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2015).  The pertinent provisions of 38 C.F.R. § 3.158(a) regulation were the same in 1979 as they are today.  Because the Veteran did not respond to the RO letters, his 1979 claim is deemed abandoned, and benefits could not be paid before the date of receipt of a new claim.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

In August 1994, the Veteran again applied to reopen the right LE claim, and an RO letter dated that same month instructed the Veteran to send new and material evidence.  A December 1995 rating decision determined that the additional evidence added to the record was not new and material, and denied a reopening of the claim.  An RO letter dated January 18, 1996 informed the Veteran of the December 1995 rating decision and of his right to appeal.  The next correspondence VA received from the Veteran was dated January 30, 1997, and received on January 31, 1997; more than one year after notice of the December 1995 rating decision.  Hence, the December 1995 decision also became final.  38 U.S.C.A. § 7005(c).  

In the January 31, 1997 correspondence, the Veteran's account of prior denials was treated as an application to reopen the claim.  A February 1997 RO letter informed the Veteran that the previous denial of the right LE claim was confirmed due to the non-receipt of new and material evidence.  VA Form 4107, informing him of his appeal rights, was enclosed.  The Veteran did not appeal the February 1997 decision or submit additional evidence within one year.  Hence, it became final.  Id.

VA outpatient records reflect that the Veteran was treated for his right LE disability over the years.  Nonetheless, records of treatment of a disease or disorder not already service connected do not constitute an implied claim.  38 C.F.R. § 3.157.

After the February 1997 decision, VA received the Veteran's next claim to reopen the right LE claim on December 10, 2004.  That is in fact the effective date, which the June 2010 rating decision assigned for the grant of service connection.  The grant was based on a finding that new and material evidence had been received to reopen the claim.  While the Veteran may have remained convinced over the intervening years that his right leg disability was in fact due to his active service, which turned out to be the case, the prior final denials and the abandoned claim required that the grant of service connection could be effective no earlier than the most recent claim to reopen.  Hence, the RO properly assigned the Veteran's effective date as the date his application to reopen was received, December 10, 2004.  38 C.F.R. § 3.400(r).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is generally the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for multiple distinct degrees of disability that might result during the initial rating period on appeal.  Hart v. Shinseki, 23 Vet. App. 9 (2009).

Rating Criteria

A 50-percent evaluation will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5"). 38 C.F.R. § 4.130 (2013).  DSM-5 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in December 2014.  Hence, DSM-5 is the governing directive.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

By way of history, an August 2008 rating decision granted service connection for PTSD with a 50-percent rating, effective in April 2007.  VA has recognized the Veteran's current claim for an increase as being received in October 2009.

An October 2009 outpatient entry note notes that the Veteran was still struggling with symptoms of PTSD and insomnia.  His wife had had to call the police the previous week.  The Veteran reported passive thoughts of suicide, but that he was able to handle them.  He continued to have "a lot" of nightmares two to three times a week, and occasionally heard his name called, but when he checked, no one was there.  It was noted that anxiety and hypervigilance persisted, but that nightmares had mildly improved.  His speech was normal and his concentration, insight and judgment were good.  He had occasional auditory, but no visual, hallucinations.  Axis V Global Assessment of Functioning (GAF) 55.

A GAF of 55 is midway of the range of 51 to 60, and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, 
moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014).

In February and April 2010, the Veteran reported increased anxiety, continued sleep impairment due to intrusive thoughts, isolating behavior, and thoughts of dying.  He denied any active suicidal ideation, intent or a plan.  The assessment was severe PTSD.  Diagnoses from January to April 2010 included severe PTSD.  In April 2010 the Veteran reported that, when he was working, he used sick leave when he could in order to cope with his symptoms and avoid conflict.  The examiner again assigned a GAF 55.

The RO arranged a Compensation and Pension examination in May 2010.  The examination report reflects that the examiner conducted a review of the claims file.  The Veteran reported chronic sleep impairment due to nightmares, anger, irritability, anxiety, depression, hopelessness, nervousness, agitation, and hypervigilance.  He reported further that he did not trust people, and he preferred to be alone; although he remained married.  He denied any recent suicidal ideation.

He also reported that he had last worked in 2007 as a job coach.  His relationships with supervisors and co-workers had been poor.  He reported a decline in his activities of daily living and socialization.

Mental status examination revealed the Veteran to be alert and oriented, and his appearance and hygiene were appropriate.  His mood and affect were abnormal, as he was anxious and depressed.  The examiner also assessed the Veteran's impulse control as impaired due to anger outbursts.  The Veteran's communication and speech were normal.  His thought processes, however, were abnormal due to his preoccupation with the dreams and nightmares related to Vietnam.  Abstract thinking was absent, but the Veteran's judgment was intact.  Memory was mildly impaired, and the examiner noted the absence of any suicidal and homicidal ideation or psychotic symptoms.  The examiner assessed the Veteran's symptoms as mild to moderate.  The GAF was 50; which pertains to a serious impairment, for instance a person who is unable to keep a job and has no friends.  DSM IV.  The examiner went on; however to assess the Veteran has having mild to moderate symptoms.

The Board finds that the occupational and social impairment due to the Veteran's symptoms more nearly approximated the assigned 50-percent rating.  38 C.F.R. §§ 4.10, 4.130, DC 9411.

The July 2013 examination report reflects that the examiner noted essentially the same PTSD-related symptoms as at prior examinations.  The Veteran, however, reported that his symptoms had worsened during 2013.  He reported that he lived near an Air Force base, and the noise of jet aircraft reminded him of combat in Vietnam-as did police sirens.  He reported further, that during the very recent Fourth of July, he had stayed home all day because the fireworks reminded him of firefights in Vietnam.  The examiner assessed Axis V GAF 47.

The Veteran's outpatient records reflect that he apparently did not report all pertinent details of his symptoms at the July 2013 examination.  A week or so after the examination, the Veteran informed the RO that his wife had succumbed to breast cancer.  They had been married for over 40 years.  The Board may reasonably infer that the Veteran's wife was terminally ill at the time of the examination, when he reported his symptoms had worsened.  The outpatient records reflect that the Veteran's depression had deepened in the aftermath of his wife's death.  The Board notes further, that VA psychiatry outpatient records dated in October 2013 note that the Veteran attempted suicide in February 2013 by ingesting five tablets of Oxycodone.  The entry notes that the level of the Veteran's attempt was high.

A November 2013 outpatient entry reflects that the suicide attempt occurred on February 6, 2013.  

The record shows deficiencies in the areas of work (and presumably school) and mood.  Deficiencies in thinking have also been reported.  Given the assessments of a severe disability and the associated severe major depression; the Board concludes that the disability approximates the criteria for a 70 percent rating.

The Board finds that a 100 percent rating was not more nearly approximated, as the Veteran continued to maintain a close relationship with his wife, daughter and other family members.  An April 2014 outpatient entry notes that his daughter now lived with the Veteran.  Other outpatient entries note that the Veteran had resumed regular church attendance and that, while he reported chronic intermittent suicide ideation, he denied any intent or plan.  Thus, the evidence of record shows that while the Veteran is impaired due to his PTSD, his symptomatology had not, and does not, completely deprive him of his ability to form and maintain effective relationships.  Further, the Veteran has not manifested most of the symptoms listed as examples for the 100 percent rating.  He has had occasional auditory hallucinations, but not persistent delusions; or gross impairment in thought processes.  Although he made a suicide attempt, there has not been a persistent danger of harming himself or others.  He has generally been found not to have suicidal or homicidal ideation.   The July 2015 examination report reflects that the examiner noted that the Veteran was not a threat to himself or others.  The Veteran has also remained competent to manage his benefits.

Accordingly, an increased 70 percent, rating is granted.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the rating criteria are intended to encompass all occupational and social impairment regardless of the symptoms causing those impairments.  The record does not show impairments other than those that are occupational or social and to the extent it could be argued that there are such effects, the TDIU compensates for any marked interference with employment.  Hence, the record does not warrant referral under the second step.

Extraschedular ratings are also possible for the combined effects of service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362
(Fed. Cir. 2014).  Such ratings are; however, meant as "gap fillers" between the combined schedular rating and the rating provided by a TDIU.  In this case, a TDIU has been awarded and there is no gap to fill.

Unemployability

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's other disability for which he has a compensable rating is tinnitus, which is rated 10-percent disabling.  Hence, in light of the increase the Board allows in this decision, he meets the percentage requirements for TDIU.  38 C.F.R. §§ 4.16(a), 4.25.

The Veteran is a high school graduate via GED, and he has one year of college.  He has not worked since 2007, when he was a job coach.  Apparently he sustained an injury while working, as his former employer reported he was no longer working because he was on Workmen Compensation.

The VA examination reports for the reporting period on appeal note the Veteran's mild memory loss and inability to remember complex commands.  The examination reports also note the Veteran's anger outbursts and his preference to isolate.  As noted earlier, the Veteran reported that he frequently used sick leave to avoid going to work and had difficult relationships with co-workers and supervisors.  Thus, in light of the increased PTSD symptomatology, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD renders him incapable of obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.16.

In reaching this decision the Board considered the doctrine of benefit of the doubt and applied it where applicable.  See 38 C.F.R. § 4.3.  Otherwise, the Board found the preponderance of the evidence is against the Veteran's claim.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than December 10, 2004 for entitlement to service connection for right LE saphenous nerve neuralgia is denied.

Entitlement to an increased, 70-percent rating, for PTSD is granted.

Entitlement to a TDIU is granted.


REMAND

The November 2012 VA examination report reflects that the examiner opined that it was not at least as likely as not (at least a 50-percent probability) that the Veteran's OSA was causally connected to his active service.  The rationale for the negative nexus opinion included the fact that the Veteran had not proven his claim via records of treatment for the disorder over the years since his separation from active service.  The Veteran's lay report of in-service symptoms which he believes may have indicated onset of OSA must be considered.  Further, the absence of documented medical treatment, alone, is not a sufficient basis for a negative opinion.  Since the examination, the Veteran has also asserted that his OSA is due to or aggravated by his PTSD; and, he submitted general literature as support.  The issue has not been medically evaluated on a secondary service connection basis.  See 38 C.F.R. § 3.310.

The rating criteria for the saphenous nerve provides for a maximum rating of 10 percent for severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8527.  A compensable rating for neuralgia of an identified nerve allows a maximum rating equal to moderate incomplete paralysis, 38 C.F.R. § 4.124, which amounts to noncompensable in the Veteran's case.  DC 8527.  The Board notes, however, that § 4.124 references dull and intermittent pain . . . .  (Emphasis added).  The evidence of record shows the Veteran's pain to be constant and of significant intensity.  In light of the medical findings of diminished reflexes at the great toe and ankle, the Board finds that an assessment of whether the Veteran's right LE saphenous nerve manifests with neuritis is indicated.  See 38 C.F.R. § 38 C.F.R. § 4.123.

Regardless of whether the Veteran's saphenous nerve meets the criteria for neuritis, the evidence of record, as just noted, shows his disability to manifest with symptoms outside the rating criteria-constant pain.  The medical evidence also notes significant occupation impairment due to the saphenous nerve symptoms.  Hence, the Board finds that extraschedular consideration is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the claims file to the examiner who conducted the November 2012 OSA examination.   Inform the examiner that the absence of documented medical treatment, alone, is not a sufficient basis for a negative nexus opinion, and that the Veteran's lay reports must be fully considered in arriving at an opinion.  If the absence of treatment is a significant factor, the examiner must explain why.

The examiner should also opine whether there is at least a 50-percent probability that the OSA is due to the service-connected PTSD. 

 If the answer is, No, is there at least a 50-percent probability that the service-connected PTSD aggravated-that is, chronically worsened, the OSA.  If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability; that shows a baseline of OSA prior to aggravation.

A full explanation must be provided for all opinions.

In the event the examiner who conducted the November 2012 OSA examination is no longer available; refer the claims file to a similarly qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination, the AOJ should arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After the above is complete, arrange a VA examination of the Veteran's right LE.  The examiner should opine whether the Veteran's right LE saphenous nerve approximates peripheral neuritis.  Please provide a full explanation for any opinion rendered.  If the requested opinion cannot be provided, the examiner must explain why, to include what additional information would be needed to provide the requested opinion.

3.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal de novo.  If the AOJ determines the examination findings warrant continuation of a noncompensable rating for the right LE saphenous nerve, then refer the file to the Director, Compensation and Pension Service (Director) for consideration of a compensable rating on an extraschedular basis.

The AOJ shall also refer to the Director, the issue of entitlement to a TDIU on an extraschedular basis for the period October 2009 to February 5, 2013.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental SOC (SSOC).  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


